On petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit.

Per Curiam:

The Chief Justice, Mr. Justice Reed, Mr. Justice Frankfurter, and Mr. *975Justice Clark have disqualified themselves in this case. Because of this absence of a quorum, 28 U. S. C. § 1, and since a majority of the qualified justices are of the opinion that the case cannot be heard and determined at the next term of Court, the judgment of the Court of Appeals is affirmed under 28 U. S. C. § 2109, which provides that under these circumstances “the court shall enter its order affirming the judgment of the court from which the case was brought for review with the same effect as upon affirmance by an equally divided court.”
Hugh B. Cox, Leslie W. Morris and Henry T. Duncan for petitioner.
Solicitor General Perlman, Assistant Attorney General Mclnerney, Robert S. Erdahl and Philip R. Monahan for the United States.